COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER

Appellate case name:        In the Interest of K.N.C.

Appellate case number:      01-17-00520-CV

Trial court case number: C2012-0499A

Trial court:                22nd District Court of Comal County

       On October 6, 2017, appellant filed her brief. Appellee, the Office of the Attorney General,
had a briefing deadline of November 6, 2017 in which to file its brief, but no brief has been filed.
On November 20, 2017, we notified appellee that we would set the case for submission without
an appellee’s brief unless appellee filed (1) a motion to extend time to file its brief or (2) its brief
accompanied by a motion to extend time. Appellee has neither filed a motion to extend time or its
appellee’s brief. Accordingly, the case is hereby set at issue.


       The time for filing the APPELLEE’S brief has expired. See TEX. R. APP. P. 38.6(b).
Further, appellee’s deadline for responding to the notice issued by this Court on November 20,
2017, requiring appellee to file either a brief or a motion to extend time to file its brief, has expired.
Accordingly, this case is now at issue and ready to be set for submission.
        .
        It is so ORDERED.


Judge’s signature: /s/ Sherry Radack
                    Acting individually         Acting for the Court

Date: February 8, 2018